DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 8/31/2020 has been received and considered. In the response, Applicant amended claims 1 and 9 and cancelled claim 12. Therefore, claims 1 – 11, 13 – 20 are pending. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Perry teaches enabling users playing online games to create coaching videos of gameplay and to post coaching videos to a cloud gaming system. However, Perry does not expressly disclose translate the indication of the invoked viewer program method into a corresponding indication of a game program method; electronically communicate the indication of the game program method to the game program to effectuate output of the game program corresponding to the indicated game program method; and translate the indication of the invoked viewer program method into a corresponding indication of a broadcast program method supported by a broadcast program that is different from the game program. Therefore, claims 1 – 11 and 13 – 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715